JOANOS, Judge.
Claimant appeals from a workers’ compensation order in which the deputy commissioner denied claimant’s request for lump-sum advance payments to enable him to purchase investment property. The deputy commissioner found that Section 440.-20(13)(d), Florida Statutes (1983), imposing a limitation on advances in excess of *120$2,000.00, would not allow the requested advance of $45,000.00. In light of our opinions in Union Boiler/FP&L Martin Wrap-Up and Claims Management Services, Inc. v. Walker, 461 So.2d 117 (Fla. 1st DCA 1984) and Cone Brothers Contracting and Whiting National Services v. Gordon, 453 So.2d 420, (Fla. 1st DCA 1984) the Deputy Commissioner’s Order is reversed and remanded for determination under the law in effect at the time of claimant’s accident.
REVERSED and REMANDED for consideration in accordance with this opinion.
SMITH and ZEHMER, JJ., concur.